Mellen C. J.
delivered the opinion of the Court.
This case presents two questions. 1. Was the treasurer properly admitted as a witness ? 2. If so, was it competent for him to testify as he did in relation to his receipt of January 3d, 1824 ?
As to the first question; it is a well settled principle of law, that if a person has a direct interest in the event of the cause depending, or if the 'verdict in such case can be used in evidence for or against him, he is not a competent witness. Now it is perfectly clear that in the event of this cause he has no direct interest, nor does it appear that the town of Augusta has any. The plaintiffs have paid the amount which the collector ought to have paid; and, of course their claim is satisfied, in respect to the deficiency of the -collector, in the discharge of his duty. • To whom then can <the treasurer be responsible ? The event of this cause does not render his situation better or worse, it gives him no rights, it relieves •him from no liability. Nor can the verdict in this case ever be used for or against him in any other action in which he may be a party. Such a cause must be tried on its own facts and merits. ■Our opinion, therefore, is that he was properly admitted as a witness.
As to the second point; the authorities cited establish the principle that a receipt for a sum of money is not conclusive evidence as to the facts it imports. It may be explained where its language ■is in any degree ambiguous, or where, by mistake, it imports more than the truth. It is not contended in the present case that there ■was any mistake, but the testimony of the witness was admitted to ■explain the receipt so far as to show that $400, part of the sum •therein expressed, was received by him on account of the school house tax and that he had paid it over accordingly: and that in one •sense, it was the town’s money, being designed for the benefit of the town by being expended under the control of one of the school districts in the town. We do not perceive any principle of law which forbids such explanation.
But it is further urged that the paper dated January 3d, 1824, 3s not merely a receipt, but also a contract. It is only a promise to ^account for the sum received to the town; and amounts to nothing *25more than to do that which the law required of him without any such promise; and he did account for it in the manner before mentioned.
On the whole, we see no good reason for sustaining the motion,

Judgment on the verdict.